The joint request for allotment of and division of time for oral argument is approved. The case is set for argument on Monday, January 8, 1962, and a total of sixteen hours is allotted for that purpose to be apportioned as follows:
California. — Five and one-half hours for opening and rebuttal.
Arizona. — Five and one-half hours.
United States. — Three hours.
Nevada. — One and one-quarter hours.
Utah. — Fifteen minutes.
New Mexico. — Thirty minutes.
The Chief Justice took no part in the consideration or decision of this case.